NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IKEMEFULA CHARLES IBEABUCHI,                    No. 19-16706
AKA Charles Ikemefula Ibeabuchi,
                                                D.C. No. 2:18-cv-01458-JAT-JZB
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

SABINUS AKUJOBI MEGWA, Attorney-
in-fact and Executor,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Ikemefula Charles Ibeabuchi appeals pro se from the district court’s

judgment dismissing his action under 42 U.S.C. §§ 1981 and 1983 alleging federal

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We may affirm on any basis supported by the record, Thompson v. Paul,

547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      The district court properly dismissed Ibeabuchi’s §§ 1981 and 1983 claims

because Ibeabuchi failed to allege facts sufficient to state a plausible claim. See

West v. Atkins, 487 U.S. 42, 48 (1988) (elements of a § 1983 claim); Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

construed liberally, plaintiff must present factual allegations sufficient to state a

plausible claim for relief); Evans v. McKay, 869 F.2d 1341, 1344 (9th Cir. 1989)

(in a § 1981 action, “plaintiffs must show intentional discrimination on account of

race”).

      The district court did not abuse its discretion by denying Ibeabuchi leave to

amend because amendment would have been futile. See Gordon v. City of

Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (setting forth standard of review and

explaining that leave to amend may be denied if amendment would be futile).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                     19-16706